Case 2:19-cv-03656-SB-GJS Document 137 Filed 01/22/21 Page 1 of 4 Page ID #:2744



   ZIMMERMAN REED LLP
 1 Caleb Marker (SBN 269721)
    E-mail: caleb.marker@zimmreed.com
 2 2381 Rosecrans Ave., Suite 328
   Manhattan Beach, CA 90245
 3 Tel (877) 500-8780; Fax (877) 500-8781
 4 ZIMMERMAN REED LLP
   Brian C. Gudmundson (pro hac vice)
 5 E-mail: brian.gudmundson@zimmreed.com
   Michael J. Laird (pro hac vice)
 6 E-mail: michael.laird@zimmreed.com
   Rachel K. Tack
 7 E-mail: rachel.tack@zimmreed.com
   80 S 8th Street, Suite 1100
 8 Minneapolis, MN 55402
   Tel (612) 341-0400; Fax (612) 341-0844
 9
10
     Attorneys for Plaintiffs
11
12                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
13
      KELLI EWEN, Individually, and as           CASE NO.: 2:19-CV-03656 (SB-GLS)
14    Personal Representative of the Estate of
      TODD EWEN, Deceased,                       Assigned to the Hon. Stanley Blumenfeld,
15                                               Jr.
                                Plaintiff,
16                        v.                       PLAINTIFF’S APPLICATION TO
17                                               FILE UNDER SEAL DOCUMENTS IN
      NATIONAL HOCKEY LEAGUE, NHL
                                                   OPPOSITION TO DEFENDANTS’
18    ENTERPRISES, LP., and NATIONAL
                                                    MOTION TO PERMIT JUDGE
      HOCKEY LEAGUE BOARD OF
19                                               STANDISH TO RESOLVE ONGOING
      GOVERNORS (COLLECTIVELY,
                                                       DISCOVERY DISPUTE
20    “NHL”),
21                              Defendants
22
23
24
25
26
27
28
        PLAINTIFF’S APPLICATION TO FILE UNDER SEAL DOCUMENTS IN OPPOSITION TO DEFENDANTS’
             MOTION TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY DISPUTE
Case 2:19-cv-03656-SB-GJS Document 137 Filed 01/22/21 Page 2 of 4 Page ID #:2745




 1
           1.     Pursuant to Local Rule 79-5.2.2 and the Stipulated Protective Order (ECF No.
 2
     72) entered by this Court on December 2, 2019, Plaintiff Kelli Ewen, individually, and as
 3
     Personal Representative of the Estate of Todd Ewen (“Plaintiff”) submits this application to
 4
     file under seal documents in opposition to Defendants’ Motion for Leave to Permit Judge
 5
     Standish to Resolve Ongoing Discovery Dispute, including:
 6
                 Portions of the Declaration of John Bair in opposition to Defendants’ Motion
 7
                  for Leave to Permit Judge Standish to Resolve Ongoing Discovery Dispute
 8
                  (“Bair Declaration”) and exhibits 4, 5 and 6 attached to the Bair Declaration;
 9
                  and
10
                 Portions of Plaintiff’s Opposition Memorandum of Points and Authorities
11
                  regarding Defendants’ Motion to Permit Judge Standish to Resolve Ongoing
12
                  Discovery Dispute that quote and/or reference (1) certain portions of the
13
                  Declaration of John Bair, or (2) Exhibits 4, 5, and 6 as attached to the
14
                  Declaration of John Bair.
15
           2.     The forgoing documents contain information that should be and/or will be
16
     designated as “Protected Document” by Plaintiff pursuant to the Stipulated Protective Order.
17
           3.     As stated in the Stipulated Protective Order, Local Rule 79-5 sets forth the
18
     procedures to be followed when a party wishes for “Protected Material,” including
19
     documents designated as “Protected Document” or “Protected Document – Attorneys’ Eyes
20
     Only,” to be filed under seal. Pursuant to Local Rule 79-5.2(a), a person seeking leave of
21
     Court to file some or all of a document under seal must file an Application for Leave to File
22
     Under Seal, including a (1) declaration establishing good cause or compelling reasons and
23
     informing the Court whether anyone opposes the declaration; (2) a proposed order; a redacted
24
     version of the document labeled “REDACTED VERSION OF DOCUMENT PROPOSED
25
     TO BE FILED UNDER SEAL;” and (3) an unredacted version of the document(s) labeled
26
     “UNREDACTED VERSIOM OF DOCUMENT PROPOSED TO BE FILED UNDER
27
     SEAL,” with any proposed redaction highlighted. Each party that designates information for
28
                                                  1
        PLAINTIFF’S APPLICATION TO FILE UNDER SEAL DOCUMENTS IN OPPOSITION TO DEFENDANTS’
             MOTION TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY DISPUTE
Case 2:19-cv-03656-SB-GJS Document 137 Filed 01/22/21 Page 3 of 4 Page ID #:2746




 1 protection under the Stipulated Protective Order must take care to limit any such designation
 2 to specific material that qualifies under the appropriate standards.
 3        Here, Plaintiff has designated the documents herein as confidential, as they reference
 4 and/or rely upon information that is otherwise unavailable to the public. Disclosure of this
 5 information could cause reputation or privacy harm and is protected from disclosure under
 6 other court rules, decisions, or common law.
 7        4.     Accordingly, Plaintiff requests that the Court accept the above-referenced
 8 documents for filing under seal because Plaintiff has maintained that these documents meet
 9 the criteria for designating them as “Protected” under the Stipulated Protective Order.
10                                          ZIMMERMAN REED LLP
11 Date: January 22, 2021                   /s/ Brian C. Gudmundson
12                                          Brian C. Gudmundson (pro hac vice)
                                            Michael J. Laird (pro hac vice)
13                                          Rachel K. Tack (pro hac vice)
14                                          80 S 8th Street, Suite 1100
                                            Minneapolis, MN 55402
15                                          (612) 341-0400 Telephone
16                                          (612) 341-0844 Facsimile

17                                          ZIMMERMAN REED LLP
18                                          Christopher P. Ridout
                                            Caleb Marker
19                                          2381 Rosecrans Avenue, Suite 328
20                                          Manhattan Beach, CA 90245
                                            (877) 500-8780 Telephone
21                                          (877) 500-8781 Facsimile
22
                                            CORBOY & DEMETRIO, P.C.
23                                          William T. Gibbs (pro hac vice)
24                                          33 N. Dearborn, Suite 2100
                                            Chicago, IL 60602
25                                          (312) 346-3191 Telephone
26                                          (312) 346-5562 Facsimile

27
28
                                                  2
       PLAINTIFF’S APPLICATION TO FILE UNDER SEAL DOCUMENTS IN OPPOSITION TO DEFENDANTS’
            MOTION TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY DISPUTE
Case 2:19-cv-03656-SB-GJS Document 137 Filed 01/22/21 Page 4 of 4 Page ID #:2747




 1                                      O’MARA LAW GROUP
                                        Mark M. O’Mara (pro hac vice)
 2                                      221 NE Ivanhoe Blvd., Suite 200
 3                                      Orlando, FL 32804
                                        (407) 898-5151 Telephone
 4                                      (407) 898-2468 Facsimile
 5
                                        Attorneys for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
      PLAINTIFF’S APPLICATION TO FILE UNDER SEAL DOCUMENTS IN OPPOSITION TO DEFENDANTS’
           MOTION TO PERMIT JUDGE STANDISH TO RESOLVE ONGOING DISCOVERY DISPUTE
